  Case 1:18-cv-06918 Document 1 Filed 12/05/18 Page 1 of 27 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
DONALD NIXON, on behalf of himself and all                             :
others similarly situated,                                             :
                                                                       :
                               Plaintiffs,                             :
                                                                       :
                               v.                                      :   CLASS ACTION COMPLAINT
                                                                       :
AM RETAIL GROUP INC.,                                                  :
                                                                       :
                              Defendant.                               :
                                                                       :
                                                                       :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                                               INTRODUCTION
 1. This putative class action seeks to put an end to systemic civil rights violations

      committed by Defendant, AM RETAIL GROUP INC. (hereafter “Defendant”),

      against sight-impaired, disabled individuals, as is under Title III of the Americans

      with Disability Act (“ADA”), within the State of New York and across the United

      States.

 2. The Plaintiff, DONALD NIXON, on behalf of himself and all other similarly

      situated individuals, asserts the following claims against the Defendants, AM

      RETAIL GROUP INC.

 3. The Plaintiff is a visually-impaired and legally blind person who requires

      screen-reading software to access and read website content using his computer.

      The Plaintiff uses the terms “blind” or “visually-impaired” to refer to all

      individuals with visual impairments who meet the legal definition of blindness in

      that they have a visual acuity with correction of less than or equal to 20/200.

      Some blind individuals who meet this definition have limited vision. Others have


                                                          -1-
Case 1:18-cv-06918 Document 1 Filed 12/05/18 Page 2 of 27 PageID #: 2



   no vision.

4. Based on a 2010 U.S. Census Bureau report, approximately 8.1 million

   individuals in the United States are visually impaired, including 2.0 million

   who are blind, and according to the American Foundation for the Blind’s

   2015 report, approximately 400,000 visually impaired persons live in the State

   of New York.

5. The Plaintiff commences this civil rights action against the Defendants for the

   Defendants' failure to design, construct, maintain, and operate its website to be

   fully accessible to and independently usable by the Plaintiff and other similarly

   situated blind or visually-impaired persons. The Defendants' denial of full and

   equal access to its website, and therefore denial of its products and services

   offered thereby and in conjunction with its physical locations, is a violation of

   the Plaintiff’s rights under the Americans with Disabilities Act (ADA).

6. Because the Defendants' website is not equally accessible to blind and

   visually-impaired individuals, it violates the ADA. The Plaintiff seeks a

   permanent injunction to cause a change in the Defendants' corporate policies,

   practices, and procedures so that the Defendants' website will thus become and

   remain accessible to blind and visually-impaired persons.

                          JURISDICTION AND VENUE
7. This Court has subject-matter jurisdiction over this action under 28 U.S.C. §

   1331 and 42 U.S.C. § 12181, as the Plaintiff’s claims arise under Title III of the

   ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

8. This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over the

   Plaintiff’s New York State Human Rights Law, N.Y. Exec. Law article 15,


                                          -2-
Case 1:18-cv-06918 Document 1 Filed 12/05/18 Page 3 of 27 PageID #: 3



   (NYSHRL), New York State Civil Rights Law article 4 (NYSCRL), and New

   York City Human Rights Law, N.Y.C. Admin. Code § 8- 101, et seq., (NYCHRL)

   claims.

9. Venue is proper in this district under 28 U.S.C. §1391(b)(1) and (2) because the

   Plaintiff resides in this district, the Defendants conducted and continue to conduct

   a substantial and significant amount of business in this district, the Defendants

   are subject to personal jurisdiction in this district, and a substantial portion of the

   conduct complained of herein occurred in this district.

10. The Defendants are subject to personal jurisdiction in this district. The Defendants

   committed and continue to commit the acts or omissions alleged herein in this

   district that caused injury, and violated rights the ADA prescribes to the Plaintiff

   and to other blind and visually-impaired persons. A substantial part of the acts

   and omissions giving rise to the Plaintiff’s claims occurred in this district: on

   separate occasions, the Plaintiff has been denied the full use and enjoyment of

   the facilities, goods, products and services of the Defendants' website in this district.

   These access barriers that the Plaintiff encountered have caused a denial of the

   Plaintiff’s full and equal access in the past, and now deter the Plaintiff on a

   regular basis from visiting the Defendants' premises. This includes the Plaintiff

   attempting to obtain information about the Defendants' location(s) (address and

   hours) in this district as well as those services, accommodations, privileges, and

   other important information.

11. These access barriers have deterred Plaintiff from revisiting Defendant’s

   website and/or visiting its physical locations, despite an intention to do so.



                                             -3-
Case 1:18-cv-06918 Document 1 Filed 12/05/18 Page 4 of 27 PageID #: 4



12. This Court is empowered to issue a declaratory judgment under 28 U.S.C. §§ 2201

   and 2202.

                                       PARTIES
13. The Plaintiff, DONALD NIXON, at all relevant times, was a resident of Queens

   County. The Plaintiff is a legally blind, visually-impaired, handicapped person

   and a member of a protected class of individuals under the ADA, 42 U.S.C. §

   12102(1)-(2), and the regulations implementing the ADA set forth at 28 CFR §

   36.101, et seq., the NYSHRL, and NYCHRL.

14. Defendant is and was at all relevant times a Minnesota business corporation

   doing business in New York.

15. Defendant operates AM RETAIL GROUP INC., along with multiple stores and a

   website, www.wilsonsleather.com, offering features which should allow all

   consumers to access the goods and services which Defendant offers in connection

   with its store.

16. The Defendant operates a store in New York, which is located at 300 Voice Rd,

   Carle Place, NY 11514.

17. Defendant is a retailer selling leather products and goods throughout its New York

   stores and website for both men and women.

18. Defendant’s website provides consumers and the general public with an array of

   options for men’s and women’s leather jackets, coats, bombers, blazers, vests,

   bags of all kinds, leather belts and accessories such as hats, scarves, wallets and

   footwear.

19. These stores constitute places of public accommodation. The Defendants' stores

   are public accommodations within the definition of Title III of the ADA, 42

                                           -4-
Case 1:18-cv-06918 Document 1 Filed 12/05/18 Page 5 of 27 PageID #: 5



    U.S.C. § 12181(7). The Defendants' website is a service, privilege, or advantage

    that is heavily integrated with the Defendants' physical locations and operates as a

    gateway thereto.

                           CLASS ACTION ALLEGATIONS
20. The Plaintiff, on behalf of himself and all others similarly situated, seeks to certify

    a New York City subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally

    blind persons in the City of New York who have attempted to access the

    Defendants' website and as a result have been denied access to the equal enjoyment

    of goods and services offered in the Defendants' physical locations, during the

    relevant statutory period.

21. Common questions of law and fact exist among the class, including: whether the

    Defendants' website is a “public accommodation” under the ADA; whether the

    Defendant’s website is a “place or provider of public accommodation” under the

    NYSHRL or NYCHRL; whether the Defendants' website denies the full and equal

    enjoyment of its goods, services, facilities, privileges, advantages, or

    accommodations to individuals with visual disabilities, violating the ADA; and

    whether the Defendants' website denies the full and equal enjoyment of its goods,

    services, facilities, privileges, advantages, or accommodations to individuals with

    visual disabilities, violating the NYSHRL or NYCHRL.

22. There are common questions of law and fact common to the class, including

    without limitation, the following:

      a.    Whether www.wilsonsleather.com is a “public accommodation” under the

            ADA;

      b.    Whether www.wilsonsleather.com is a “place or provider of public


                                             -5-
Case 1:18-cv-06918 Document 1 Filed 12/05/18 Page 6 of 27 PageID #: 6



             accommodation” under the laws of the New York;

      c.     Whether Defendant through its website www.wilsonsleather.com denies the

             full and equal enjoyment of its goods, services, facilities, privileges,

             advantages, or accommodations to people with visual disabilities in violation

             of the ADA; and

      d.     Whether Defendant through its website www.wilsonsleather.com denies the

             full and equal enjoyment of its goods, services, facilities, privileges,

             advantages, or accommodations to people with visual disabilities in violation

             of the laws of New York.

23. The Plaintiff’s claims are typical of the class. The class, similarly to the Plaintiff,

    are severely visually impaired or otherwise blind, claim that the Defendants

    violated the ADA, NYSHRL, and NYCHRL by failing to update or remove access

    barriers on the Defendants' website so it can be independently accessible to the

    class.

24. The Plaintiff will fairly and adequately represent and protect the interests of the

    class because the Plaintiff has retained and is represented by counsel. Class

    certification of the claims is appropriate under Fed. R. Civ. P. 23(b)(2) because the

    Defendants has acted or refused to act on grounds generally applicable to the class,

    making appropriate both declaratory and injunctive relief with respect to the

    Plaintiff and the class as a whole.

25. Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3)

    because fact and legal questions common to the class predominate over questions

    affecting only individual class members, and because a class action is superior to



                                              -6-
Case 1:18-cv-06918 Document 1 Filed 12/05/18 Page 7 of 27 PageID #: 7



   other available methods for the fair and efficient adjudication of this litigation.

26. Judicial economy will be served by maintaining this lawsuit as a class action in

   that it is likely to avoid the burden that would be otherwise placed upon the judicial

   system by the filing of numerous similar suits by individuals with visual disabilities

   throughout the United States.

27. References to Plaintiff shall be deemed to include the named Plaintiff and each

   member of the class, unless otherwise indicated.

                                NATURE OF ACTION
28. The Internet has become a significant source of information, a portal, and a tool

   for conducting business, doing everyday activities such as shopping, learning,

   banking, researching, as well as many other activities for sighted, blind and

   visually-impaired persons alike.

29. The blind and visually-impaired persons can access websites using keyboards in

   conjunction with screen access software that vocalizes the visual information

   found on a computer screen or displays the content on a refreshable Braille display.

   This technology is known as screen-reading software. Screen-reading software is

   currently the only method a blind or visually-impaired person may independently

   access the internet. Unless websites are designed to be read by screen-reading

   software, blind and visually-impaired persons are unable to fully access websites,

   and the information, Products, and services contained thereon. An accessibility

   notice is put on a website by the creator thereof to showcase that the website is

   working diligently to create a better experience for low-vision or blind users.

30. Blind and visually-impaired users of Windows operating system-enabled

   computers and devices have several screen-reading software programs available to


                                            -7-
Case 1:18-cv-06918 Document 1 Filed 12/05/18 Page 8 of 27 PageID #: 8



   them. Some of these programs are available for purchase and other programs are

   available without the user having to purchase the program separately, like NVDA.

   Moreover, also available is the Job Access With Speech (“JAWS”), which is

   currently the most popular, separately purchased and downloaded screen-reading

   software program available for a Windows computer.

31. For screen-reading software to function, the information on a website must be

   capable of being rendered into text. If the website content is not capable of being

   rendered into text, the blind or visually-impaired user is unable to access the same

   content available to sighted users.

32. The International website standards organization, the World Wide Web

   Consortium, known throughout the world as W3C, has published version 2.0 of

   the Web Content Accessibility Guidelines (WCAG 2.0). WCAG 2.0 are well-

   established guidelines for making websites accessible to blind and visually-

   impaired individuals. These guidelines are universally followed by most large

   business entities and government agencies to ensure their websites are accessible.

   Many Courts have also established WCAG 2.0 as the standard guideline for

   accessibility.

33. There are well-established guidelines for making websites accessible to blind

   persons. These guidelines have been in place for at least several years and have

   been followed successfully by other large business entities in making their

   websites accessible. The Web Accessibility Initiative (WAI), a project of the

   World Wide Web Consortium which is the leading standards organization of the

   Web, has developed guidelines for website accessibility. The federal government



                                           -8-
Case 1:18-cv-06918 Document 1 Filed 12/05/18 Page 9 of 27 PageID #: 9



   has also promulgated website accessibility standards under Section 508 of the

   Rehabilitation Act. These guidelines are readily available via the Internet, so that

   a business designing a website can easily access them. These guidelines

   recommend several basic components for making websites accessible, including,

   but not limited to: adding invisible alt-text to graphics; ensuring that all functions

   can be performed using a keyboard and not just a mouse; ensuring that image maps

   are accessible, and adding headings so that blind people can easily navigate the

   site. Without these very basic components a website will be inaccessible to a blind

   person using a screen reader.

34. Noncompliant websites pose common access barriers to blind and visually-

   impaired persons. Common barriers encountered by blind and visually impaired

   persons include, but are not limited to, the following: a text equivalent for every

   non-text element is not provided; title frames with text are not provided for

   identification and navigation; equivalent text is not provided when using scripts;

   forms with the same information and functionality as for sighted persons are not

   provided; information about the meaning and structure of content is not conveyed

   by more than the visual presentation of content; text cannot be resized without

   assistive technology up to 200% without losing content or functionality; if the

   content enforces a time limit, the user is not able to extend, adjust or disable it; web

   pages do not have titles that describe the topic or purpose; the purpose of each link

   cannot be determined from the link text alone or from the link text and its

   programmatically determined link context; one or more keyboard operable user

   interface lacks a mode of operation where the keyboard focus indicator is



                                             -9-
Case 1:18-cv-06918 Document 1 Filed 12/05/18 Page 10 of 27 PageID #: 10



   discernible; the default human language of each web page cannot be

   programmatically determined; when a component receives focus, it may initiate a

   change in context; changing the setting of a user interface component may

   automatically cause a change of context where the user has not been advised before

   using the component; labels or instructions are not provided when content requires

   user input, which include captcha prompts that require the user to verify that he or

   she is not a robot; in content which is implemented by using markup languages,

   elements do not have complete start and end tags, elements are not nested

   according to their specifications, elements may contain duplicate attributes and/or

   any IDs are not unique; inaccessible Portable Document Format (PDF) files; the

   name and role of all user interface elements cannot be programmatically

   determined; and items that can be set by the user cannot be programmatically set

   and/or notification of changes to these items is not available to user agents,

   including assistive technology.

                               STATEMENT OF FACTS
35. The Defendants website is offered to the public. The website offers features that

   should allow all individuals to access the Products, goods and services that the

   Defendants offers through their physical locations. Defendant’s website provides

   consumers and the general public with an array of options for men’s and women’s

   leather jackets, coats, bombers, blazers, vests, bags of all kinds, leather belts and

   accessories such as hats, scarves, wallets and footwear.

36. Defendant’s website also provides offers and services such as, sweepstakes and

   factory store locations, directions, hours of operation and the ability to browse and

   purchase products online.


                                          -10-
Case 1:18-cv-06918 Document 1 Filed 12/05/18 Page 11 of 27 PageID #: 11



37. It is, upon information and belief, the Defendants' policy and practice to deny

   the Plaintiff, along with other blind or visually-impaired users, access to the

   Defendants' website, and to therefore specifically deny the Products, goods and

   services that are offered and are heavily integrated with the Defendants'

   locations. Due to the Defendants' failure and refusal to remove access barriers

   to its website, the Plaintiff and other visually-impaired persons have been and are

   still being denied equal access to Defendant’s store locations, information

   pertaining to Products and good availability, information about store amenities,

   including hours of operation, and related goods and services.

38. The Plaintiff is a visually-impaired and legally blind person, who cannot use

   a computer without the assistance of screen-reading software. The Plaintiff is,

   however, a proficient NVDA screen-reader user and uses it to access the Internet.

   The Plaintiff has visited the website on separate occasions using the NVDA

   screen-reader.

39. During the Plaintiff’s visits to the website, the last occurring in October 2018,

   the Plaintiff encountered multiple access barriers that denied the Plaintiff full

   and equal access to the Products, goods and services offered to the public and

   made available to the public; and that denied the Plaintiff the full enjoyment of

   the Products, goods, and services of the website, as well as to the Products, goods,

   and services of the Defendants' locations in New York by being unable to learn

   more information about store locations, information pertaining to Products and

   good availability, information about store amenities, including hours of operation,

   and related goods and services, among other things readily available to sighted



                                          -11-
Case 1:18-cv-06918 Document 1 Filed 12/05/18 Page 12 of 27 PageID #: 12



   individuals.

40. While attempting to navigate the website, the Plaintiff encountered multiple

   accessibility barriers for blind or visually-impaired individuals that include, but

   are not limited to: (1) Lack of alternative text (“alt-text”), or a text equivalent. Alt-

   text is an invisible code embedded beneath a graphical image on a website. Web

   accessibility requires that alt-text be coded with each picture so that screen-

   reading software can speak the alt-text where a sighted user sees pictures, which

   includes captcha prompts. Alt-text does not change the visual presentation, but

   instead a text box shows when the mouse moves over the picture. The lack of alt-

   text on these graphics prevents screen readers from accurately vocalizing a

   description of the graphics. As a result, the Defendant’s visually-impaired

   customers are unable to determine what is on the website, browse, look for store

   locations, information about store amenities, including hours of operation, and

   related goods and services. (2) Empty links that contain no text causing the

   function or purpose of the link to not be presented to the user. This can introduce

   confusion for keyboard and screen-reader users. (3) Redundant links where

   adjacent links go to the same URL address which results in additional navigation

   and repetition for keyboard and screen-reader users. (4) Linked images missing

   alt-text, which causes problems if an image within a link contains no text and that

   image does not provide alt-text. A screen reader then has no content to present the

   user as to the function of the link, including information contained in PDFs.

41. Due to the inaccessibility of the Defendants' website, blind and visually-impaired

   customers such as the Plaintiff, who need screen-readers, cannot fully and



                                            -12-
Case 1:18-cv-06918 Document 1 Filed 12/05/18 Page 13 of 27 PageID #: 13



   equally use or enjoy the facilities, goods, and services the Defendant offers to

   the public on its website. The access barriers the Plaintiff encountered have

   caused a denial of the Plaintiff’s full and equal access in the past, and now deter

   the Plaintiff on a regular basis from accessing the website.

42. These access barriers on the Defendants' website have deterred the Plaintiff from

   visiting the Defendant’s physical store locations and enjoying them equal to

   sighted individuals because: the Plaintiff was unable to find the location and hours

   of operation of the Defendants' locations on its website, preventing the Plaintiff

   from visiting the locations to view and purchase Products and/or services.

   The Plaintiff intends to visit the Defendants' website and physical locations in

   the near future if the Plaintiff could access the Defendants' website.

43. If the website was equally accessible to all, the Plaintiff could independently

   navigate the website and complete a desired transaction, as sighted individuals do.

44. The Plaintiff, through the Plaintiff’s attempts to use the website, has actual

   knowledge of the access barriers that make these services inaccessible and

   independently unusable by blind and visually-impaired persons.

45. Because basic compliance with WCAG 2.0 would provide the Plaintiff and other

   visually-impaired persons with equal access to the website, the Plaintiff alleges

   that the Defendants engaged in acts of intentional discrimination, including,

   but not limited to, the following policies or practices: constructing and

   maintaining a website that is inaccessible to visually-impaired persons, including

   the Plaintiff; failing to construct and maintain a website that is sufficiently intuitive

   so as to be equally accessible to visually-impaired persons, including the Plaintiff;



                                            -13-
Case 1:18-cv-06918 Document 1 Filed 12/05/18 Page 14 of 27 PageID #: 14



   and failing to take actions to correct these access barriers in the face of substantial

   harm and discrimination to blind and visually-impaired persons , such as the

   Plaintiff, as a member of a protected class.

46. The Defendants therefore use standards, criteria or methods of administration

   that have the effect of discriminating or perpetuating the discrimination against

   others, as alleged herein.

47. The ADA expressly contemplates the injunctive relief that the Plaintiff seeks in

   this action. In relevant part, the ADA requires:

   In the case of violations of … this title, injunctive relief shall include an

   order to alter facilities to make such facilities readily accessible to and usable

   by individuals with disabilities …. Where appropriate, injunctive relief shall

   also include requiring       the … modification of a policy ….42 U.S.C. §

   12188(a)(2).

48. Because the Defendants' website has never been equally accessible, and because

   the Defendants lack a corporate policy that is reasonably calculated to cause the

   Defendants' website to become and remain accessible, the Plaintiff invokes 42

   U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring the Defendants

   to retain a qualified consultant acceptable to the Plaintiff to assist the Defendants

   to comply with WCAG 2.0 guidelines for the Defendants' website. The website

   must be accessible for individuals with disabilities who use desktop

   computers, laptops, tablets, and smartphones. The Plaintiff seeks that this

   permanent injunction require the Defendants to cooperate with the agreed-upon

   consultant to: train the Defendants' employees and agents who develop the



                                           -14-
Case 1:18-cv-06918 Document 1 Filed 12/05/18 Page 15 of 27 PageID #: 15



   website on accessibility compliance under the WCAG 2.0 guidelines; regularly

   check the accessibility of the website under the WCAG 2.0 guidelines; regularly

   test user accessibility by blind or vision-impaired persons to ensure that the

   Defendants' website complies under the WCAG 2.0 guidelines; and develop an

   accessibility policy that is clearly disclosed on the Defendants' website, with

   contact information for users to report accessibility-related problems and require

   that any third-party vendors who participate on the Defendants' website to be

   fully accessible to the disabled by conforming with WCAG 2.0.

49. If the Defendants' website were accessible, the Plaintiff and similarly situated

   blind and visually-impaired persons could independently access information about

   store locations, information about store amenities, including hours of operation,

   and related goods and services.

50. Although the Defendants may currently have centralized policies regarding

   maintaining and operating the Defendants' website, the Defendants lack a plan

   and policy reasonably calculated to make the Defendants' website fully and

   equally accessible to, and independently usable by, blind and other visually-

   impaired persons.

51. The Defendants have, upon information and belief, invested substantial sums in

   developing and maintaining the Defendants' website and the Defendants have

   generated significant revenue from the Defendants' website. These amounts are

   far greater than the associated cost of making the Defendants' website equally

   accessible to visually impaired customers.

52. Without injunctive relief, the Plaintiff and other visually-impaired persons will



                                         -15-
Case 1:18-cv-06918 Document 1 Filed 12/05/18 Page 16 of 27 PageID #: 16



   continue to be unable to independently use the Defendants' website, violating their

   rights.

                       FIRST CAUSE OF ACTION
               VIOLATIONS OF THE ADA, 42 U.S.C. § 1281 et seq.
53. Plaintiff, on behalf of himself and the Class Members, repeats and realleges every

   allegation of the preceding paragraphs as if fully set forth herein.

54. Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides:

      No individual shall be discriminated against on the basis of disability in the full and
      equal enjoyment of the goods, services, facilities, privileges, advantages, or
      accommodations of any place of public accommodation by any person who owns,
      leases (or leases to), or operates a place of public accommodation. 42 U.S.C. §
      12182(a).

55. Defendant’s stores are public accommodations within the definition of Title III of

   the ADA, 42 U.S.C. § 12181(7). Defendant’s Website is a service, privilege, or

   advantage of Defendant’s stores. The Website is a service that is integrated with

   these locations.

56. Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to

   deny individuals with disabilities the opportunity to participate in or benefit from

   the products, services, facilities, privileges, advantages, or accommodations of an

   entity. 42 U.S.C. § 12182(b)(1)(A)(i).

57. Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to

   deny individuals with disabilities an opportunity to participate in or benefit from

   the products, services, facilities, privileges, advantages, or accommodation, which

   is equal to the opportunities afforded to other individuals. 42 U.S.C. §

   12182(b)(1)(A)(ii).

58. Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also



                                            -16-
Case 1:18-cv-06918 Document 1 Filed 12/05/18 Page 17 of 27 PageID #: 17



   includes, among other things:

      [A] failure to make reasonable modifications in policies, practices, or procedures,
      when such modifications are necessary to afford such goods, services, facilities,
      privileges, advantages, or accommodations to individuals with disabilities, unless
      the entity can demonstrate that making such modifications would fundamentally
      alter the nature of such goods, services, facilities, privileges, advantages or
      accommodations; and a failure to take such steps as may be necessary to ensure that
      no individual with a disability is excluded, denied services, segregated or otherwise
      treated differently than other individuals because of the absence of auxiliary aids
      and services, unless the entity can demonstrate that taking such steps would
      fundamentally alter the nature of the good, service, facility, privilege, advantage,
      or accommodation being offered or would result in an undue burden. 42 U.S.C. §
      12182(b)(2)(A)(ii)-(iii).

59. The acts alleged herein constitute violations of Title III of the ADA, and the

   regulations promulgated thereunder. Plaintiff, who is a member of a protected

   class of persons under the ADA, has a physical disability that substantially limits

   the major life activity of sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-

   (2)(A). Furthermore, Plaintiff has been denied full and equal access to the

   Website, has not been provided services that are provided to other patrons who

   are not disabled, and has been provided services that are inferior to the services

   provided to non-disabled persons. Defendant has failed to take any prompt and

   equitable steps to remedy its discriminatory conduct. These violations are

   ongoing.

60. Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth and

   incorporated therein, Plaintiff, requests relief as set forth below.

                           SECOND CAUSE OF ACTION
                          VIOLATIONS OF THE NYSHRL
61. Plaintiff, on behalf of himself and the New York State Sub-Class Members,

   repeats and realleges every allegation of the preceding paragraphs as if fully set

   forth herein.


                                           -17-
Case 1:18-cv-06918 Document 1 Filed 12/05/18 Page 18 of 27 PageID #: 18



62. N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory

   practice for any person, being the owner, lessee, proprietor, manager,

   superintendent, agent or employee of any place of public accommodation . . .

   because of the . . . disability of any person, directly or indirectly, to refuse,

   withhold from or deny to such person any of the accommodations, advantages,

   facilities or privileges thereof.”

63. Defendant’s physical locations are located in State of New York and throughout

   the United States and constitute sales establishments and public accommodations

   within the definition of N.Y. Exec. Law § 292(9). Defendant’s Website is a

   service, privilege or advantage of Defendant. Defendant’s Website is a service

   that is by and integrated with these physical locations.

64. Defendant is subject to New York Human Rights Law because it owns and

   operates its physical locations and Website. Defendant is a person within the

   meaning of N.Y. Exec. Law § 292(1).

65. Defendant is violating N.Y. Exec. Law § 296(2)(a) in refusing to update or remove

   access barriers to its Website, causing its Website and the services integrated with

   Defendant’s physical locations to be completely inaccessible to the blind. This

   inaccessibility denies blind patrons full and equal access to the facilities, services

   that Defendant makes available to the non-disabled public.

66. Under N.Y. Exec. Law § 296(2)(c)(i), unlawful discriminatory practice includes,

   among other things, “a refusal to make reasonable modifications in policies,

   practices, or procedures, when such modifications are necessary to afford

   facilities, privileges, advantages or accommodations to individuals with



                                           -18-
Case 1:18-cv-06918 Document 1 Filed 12/05/18 Page 19 of 27 PageID #: 19



   disabilities, unless such person can demonstrate that making such modifications

   would fundamentally alter the nature of such facilities, privileges, advantages or

   accommodations being offered or would result in an undue burden".

67. Under N.Y. Exec. Law § 296(2)(c)(ii), unlawful discriminatory practice also

   includes, “a refusal to take such steps as may be necessary to ensure that no

   individual with a disability is excluded or denied services because of the absence

   of auxiliary aids and services, unless such person can demonstrate that taking such

   steps would fundamentally alter the nature of the facility, privilege, advantage or

   accommodation being offered or would result in an undue burden.”

68. Readily available, well-established guidelines exist on the Internet for making

   websites accessible to the blind and visually impaired. These guidelines have been

   followed by other large business entities and government agencies in making their

   website accessible, including but not limited to: adding alt-text to graphics and

   ensuring that all functions can be performed using a keyboard. Incorporating the

   basic components to make its Website accessible would neither fundamentally

   alter the nature of Defendant’s business nor result in an undue burden to

   Defendant.

69. Defendant’s actions constitute willful intentional discrimination against the class

   on the basis of a disability in violation of the NYSHRL, N.Y. Exec. Law § 296(2)

   in that Defendant has:

              a.      constructed and maintained a website that is inaccessible to blind

              class members with knowledge of the discrimination; and/or

              b.      constructed and maintained a website that is sufficiently intuitive



                                          -19-
Case 1:18-cv-06918 Document 1 Filed 12/05/18 Page 20 of 27 PageID #: 20



              and/or obvious that is inaccessible to blind class members; and/or

              c.      failed to take actions to correct these access barriers in the face of

              substantial harm and discrimination to blind class members.

70. Defendant has failed to take any prompt and equitable steps to remedy their

   discriminatory conduct. These violations are ongoing.

71. Defendant discriminates, and will continue in the future to discriminate against

   Plaintiff and New York State Sub-Class Members on the basis of disability in the

   full and equal enjoyment of the products, services, facilities, privileges,

   advantages, accommodations and/or opportunities of Defendant’s Website and its

   physical locations under § 296(2) et seq. and/or its implementing regulations.

   Unless the Court enjoins Defendant from continuing to engage in these unlawful

   practices, Plaintiff and the Sub-Class Members will continue to suffer irreparable

   harm.

72. Defendant’s actions were and are in violation of New York State Human Rights

   Law and therefore Plaintiff invokes his right to injunctive relief to remedy the

   discrimination.

73. Plaintiff is also entitled to compensatory damages, as well as civil penalties and

   fines under N.Y. Exec. Law § 297(4)(c) et seq. for each and every offense.

74. Plaintiff is also entitled to reasonable attorneys’ fees and costs.

75. Under N.Y. Exec. Law § 297 and the remedies, procedures, and rights set forth

   and incorporated therein Plaintiff prays for judgment as set forth below.




                                            -20-
Case 1:18-cv-06918 Document 1 Filed 12/05/18 Page 21 of 27 PageID #: 21



                     THIRD CAUSE OF ACTION
       VIOLATION OF THE NEW YORK STATE CIVIL RIGHTS LAW
76. Plaintiff, on behalf of himself and the New York State Sub-Class Members,

   repeats and realleges every allegation of the preceding paragraphs as if fully set

   forth herein.

77. Plaintiff served notice thereof upon the attorney general as required by N.Y.

   Civil Rights Law § 41.

78. N.Y. Civil Rights Law § 40 provides that “all persons within the jurisdiction of

   this state shall be entitled to the full and equal accommodations, advantages,

   facilities and privileges of any places of public accommodations, resort or

   amusement, subject only to the conditions and limitations established by law and

   applicable alike to all persons. No persons, being the owner, lessee, proprietor,

   manager, superintendent, agent, or employee of any such place shall directly or

   indirectly refuse, withhold from, or deny to any person any of the

   accommodations, advantages, facilities and privileges thereof . . .”

79. N.Y. Civil Rights Law § 40-c(2) provides that “no person because of . . .

   disability, as such term is defined in section two hundred ninety-two of executive

   law, be subjected to any discrimination in his or her civil rights, or to any

   harassment, as defined in section 240.25 of the penal law, in the exercise thereof,

   by any other person or by any firm, corporation or institution, or by the state or

   any agency or subdivision.”

80. Defendant’s New York State physical locations are sales establishments and

   public accommodations within the definition of N.Y. Civil Rights Law § 40-c(2).

   Defendant’s Website is a service, privilege or advantage of Defendant and its



                                          -21-
Case 1:18-cv-06918 Document 1 Filed 12/05/18 Page 22 of 27 PageID #: 22



   Website is a service that is by and integrated with these establishments.

81. Defendant is subject to New York Civil Rights Law because it owns and operates

   its physical locations and Website. Defendant is a person within the meaning of

   N.Y. Civil Law § 40-c(2).

82. Defendant is violating N.Y. Civil Rights Law § 40-c(2) in refusing to update or

   remove access barriers to its Website, causing its Website and the goods and

   services integrated with Defendant’s physical locations to be completely

   inaccessible to the blind. This inaccessibility denies blind patrons full and equal

   access to the facilities, goods and services that Defendant makes available to the

   non-disabled public.

83. N.Y. Civil Rights Law § 41 states that “any corporation which shall violate any

   of the provisions of sections forty, forty-a, forty-b or forty-two . . . shall for each

   and every violation thereof be liable to a penalty of not less than one hundred

   dollars nor more than five hundred dollars, to be recovered by the person

   aggrieved thereby . . .”

84. Under NY Civil Rights Law § 40-d, “any person who shall violate any of the

   provisions of the foregoing section, or subdivision three of section 240.30 or

   section 240.31 of the penal law, or who shall aid or incite the violation of any of

   said provisions shall for each and every violation thereof be liable to a penalty of

   not less than one hundred dollars nor more than five hundred dollars, to be

   recovered by the person aggrieved thereby in any court of competent jurisdiction

   in the county in which the defendant shall reside ...”

85. Defendant has failed to take any prompt and equitable steps to remedy its



                                           -22-
Case 1:18-cv-06918 Document 1 Filed 12/05/18 Page 23 of 27 PageID #: 23



   discriminatory conduct. These violations are ongoing.

86. Defendant discriminates, and will continue in the future to discriminate against

   Plaintiff and New York State Sub-Class Members on the basis of disability are

   being directly or indirectly refused, withheld from, or denied the

   accommodations, advantages, facilities and privileges thereof in § 40 et seq.

   and/or its implementing regulations.

87. Plaintiff is entitled to compensatory damages of five hundred dollars per instance,

   as well as civil penalties and fines under N.Y. Civil Law § 40 et seq. for each and

   every offense.

                           FOURTH CAUSE OF ACTION
                          VIOLATIONS OF THE NYCHRL
88. Plaintiff, on behalf of himself and the New York City Sub-Class Members, repeats

   and realleges every allegation of the preceding paragraphs as if fully set forth

   herein.

89. N.Y.C. Administrative Code § 8-107(4)(a) provides that “It shall be an unlawful

   discriminatory practice for any person, being the owner, lessee, proprietor,

   manager, superintendent, agent or employee of any place or provider of public

   accommodation, because of . . . disability . . . directly or indirectly, to refuse,

   withhold from or deny to such person, any of the accommodations, advantages,

   facilities or privileges thereof.”

90. Defendant’s locations are sales establishments and public accommodations within

   the definition of N.Y.C. Admin. Code § 8-102(9), and its Website is a service that

   is integrated with its establishments.

91. Defendant is subject to NYCHRL because it owns and operates its physical



                                            -23-
Case 1:18-cv-06918 Document 1 Filed 12/05/18 Page 24 of 27 PageID #: 24



   locations in the City of New York and its Website, making it a person within the

   meaning of N.Y.C. Admin. Code § 8-102(1).

92. Defendant is violating N.Y.C. Administrative Code § 8-107(4)(a) in refusing to

   update or remove access barriers to Website, causing its Website and the services

   integrated with its physical locations to be completely inaccessible to the blind.

   This inaccessibility denies blind patrons full and equal access to the facilities,

   products, and services that Defendant makes available to the non-disabled public.

93. Defendant is required to “make reasonable accommodation to the needs of

   persons with disabilities . . . any person prohibited by the provisions of [§ 8-107

   et seq.] from discriminating on the basis of disability shall make reasonable

   accommodation to enable a person with a disability to . . . enjoy the right or rights

   in question provided that the disability is known or should have been known by

   the covered entity.” N.Y.C. Admin. Code § 8-107(15)(a).

94. Defendant’s actions constitute willful intentional discrimination against the Sub-

   Class on the basis of a disability in violation of the N.Y.C. Administrative Code

   § 8-107(4)(a) and § 8-107(15)(a) in that Defendant has:

              a.     constructed and maintained a website that is inaccessible to blind

              class members with knowledge of the discrimination; and/or

              b.     constructed and maintained a website that is sufficiently intuitive

              and/or obvious that is inaccessible to blind class members; and/or

              c.     failed to take actions to correct these access barriers in the face of

              substantial harm and discrimination to blind class members.

95. Defendant has failed to take any prompt and equitable steps to remedy their



                                          -24-
Case 1:18-cv-06918 Document 1 Filed 12/05/18 Page 25 of 27 PageID #: 25



   discriminatory conduct. These violations are ongoing.

96. As such, Defendant discriminates, and will continue in the future to discriminate

   against Plaintiff and members of the proposed class and subclass on the basis of

   disability in the full and equal enjoyment of the products, services, facilities,

   privileges, advantages, accommodations and/or opportunities of its Website and

   its establishments under § 8-107(4)(a) and/or its implementing regulations. Unless

   the Court enjoins Defendant from continuing to engage in these unlawful

   practices, Plaintiff and members of the class will continue to suffer irreparable

   harm.

97. Defendant’s actions were and are in violation of the NYCHRL and therefore

   Plaintiff invokes his right to injunctive relief to remedy the discrimination.

98. Plaintiff is also entitled to compensatory damages, as well as civil penalties and

   fines under N.Y.C. Administrative Code § 8-120(8) and § 8-126(a) for each

   offense as well as punitive damages pursuant to § 8-502.

99. Plaintiff is also entitled to reasonable attorneys’ fees and costs.

100. Under N.Y.C. Administrative Code § 8-120 and § 8-126 and the remedies,

   procedures, and rights set forth and incorporated therein Plaintiff prays for

   judgment as set forth below.

                              FIFTH CAUSE OF ACTION
                               DECLARATORY RELIEF
101. Plaintiff, on behalf of himself and the Class and New York State and City Sub-

   Classes Members, repeats and realleges every allegation of the preceding

   paragraphs as if fully set forth herein.

102. An actual controversy has arisen and now exists between the parties in that



                                              -25-
Case 1:18-cv-06918 Document 1 Filed 12/05/18 Page 26 of 27 PageID #: 26



    Plaintiff contends, and is informed and believes that Defendant denies, that its

    Website contains access barriers denying blind customers the full and equal access

    to the Products, services and facilities of its Website and by extension its physical

    locations, which Defendant owns, operations and controls, fails to comply with

    applicable laws including, but not limited to, Title III of the Americans with

    Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et seq., and

    N.Y.C. Admin. Code § 8-107, et seq. prohibiting discrimination against the blind.

 103. A judicial declaration is necessary and appropriate at this time in order that

    each of the parties may know their respective rights and duties and act

    accordingly.

                                PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests this Court grant the following relief:
      a.    A preliminary and permanent injunction to prohibit Defendant from

            violating the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq.,

            N.Y. Exec. Law § 296, et seq., N.Y.C. Administrative Code § 8-107, et

            seq., and the laws of New York;

      b.    A preliminary and permanent injunction requiring Defendant to take all

            the steps necessary to make its Website into full compliance with the

            requirements set forth in the ADA, and its implementing regulations, so

            that the Website is readily accessible to and usable by blind individuals;

      c.    A declaration that Defendant owns, maintains and/or operates its Website

            in a manner that discriminates against the blind and which fails to provide

            access for persons with disabilities as required by Americans with

            Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et


                                           -26-
Case 1:18-cv-06918 Document 1 Filed 12/05/18 Page 27 of 27 PageID #: 27



                seq., N.Y.C. Administrative Code § 8-107, et seq., and the laws of New

                York;

         d.     An order certifying the Class and Sub-Classes under Fed. R. Civ. P. 23(a)

                & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and

                his attorneys as Class Counsel;

         e.     Compensatory damages in an amount to be determined by proof, including

                all applicable statutory and punitive damages and fines, to Plaintiff and

                the proposed class and subclasses for violations of their civil rights under

                New York State Human Rights Law and City Law;

         f.     Pre- and post-judgment interest;

         g.     An award of costs and expenses of this action together with reasonable

                attorneys’ and expert fees; and

         h.     Such other and further relief as this Court deems just and proper.

                              DEMAND FOR TRIAL BY JURY
          Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions

of fact the Complaint raises.

Dated:        Queens, New York
              December 5, 2018

                                                   SHALOM LAW, PLLC

                                                   By: /s/Jonathan Shalom
                                                   Jonathan Shalom, Esq.
                                                   Jshalom@jonathanshalomlaw.com
                                                   124-04 Metropolitan Avenue
                                                   Kew Gardens, NY 11415
                                                   Telephone: (718) 971-9474
                                                   Facsimile: (718) 865-0943
                                                   ATTORNEYS FOR PLAINTIFF



                                               -27-
